Appellant renews his contention that the affidavit upon which the search warrant issued was insufficient in not naming or describing the party whose premises were to be searched. It was stated in the affidavit that the name of the person in control of the property was unknown to the affiants and that "further description and identity" were unknown. In support of our holding that the affidavit was good we cite the following additional authorities. Anderson v. State, 114 Tex. Crim. 448,25 S.W.2d 839; Elms v. State, 114 Tex. Crim. 642,26 S.W.2d 211; Northam v. State,66 S.W.2d 692.
Appellant misapprehends. Hoppe v. State, 55 S.W.2d 1053. It is stated in the opinion in said case that if the affidavit had disclosed that the property to be searched was a private residence the affidavit would have been insufficient. This statement had no reference to the averment as to the name or description of the party whose premises were to be searched, nor to the description of the property, but to the absence of averments which are necessary where search of a private residence is sought.
The motion for rehearing is overruled.
Overruled. *Page 487